Case 1:18-cv-15765-RMB-MJS Document 25 Filed 03/29/21 Page 1 of 3 PageID: 419




McELROY, DEUTSCH, MULVANEY
& CARPENTER, LLP
One Hovchild Plaza
4000 Route 66
Tinton Falls, New Jersey 07753
(732) 733-6200
Attorneys for Plaintiff,
National Life Insurance Company


NATIONAL LIFE INSURANCE COMPANY,                   UNITED STATES DISTRICT COURT
                                                   DISTRICT OF NEW JERSEY
                       Plaintiff,

                  v.                               CIVIL ACTION NO.: 1:18-cv-15765
                                                                     (RMB) (JS)
JOHN WEILAND, CINDY WEILAND,
LARRY REED, DONALD HERMANSKY,
DIANE SHUTTLEWORTH,
AND CLARENCE VAN HORN

                       Defendants.



       CIVIL ACTION – ORDER ENTERING DEFAULT JUDGMENT AGAINST
                          CLARENCE VAN HORN



       THIS MATTER having been opened to the Court upon motion by McElroy, Deutsch,

Mulvaney & Carpenter, LLP, attorneys for plaintiff National Life Insurance Company (“National

Life”), upon notice to [1] Asaad Sidiqqi, Esq., attorney for Defendants John Weiland and Cindy

Weiland; [2] Clarence Van Horn, Defendant in Default; [3] Larry Reed; [4] Donald Hermansky;

and [5] Diane Shuttleworth; and it appearing to the Court that Defendant in Default Clarence

Van Horn has failed to answer or otherwise respond to National Life’s Complaint, and the Court

having reviewed and considered the application and all materials submitted herewith and all

pleadings and proceedings to date, and the Court being satisfied that good cause exists for the
Case 1:18-cv-15765-RMB-MJS Document 25 Filed 03/29/21 Page 2 of 3 PageID: 420




entry hereof:   And for the reasons set forth in the moving brief
       IT IS, on this _______ day of _________________________, 2020,

       ORDER, ADJUDGED AND DECREED that the Court hereby grants default judgment

pursuant to Fed. R. Civ. P. 55(b)(2) in favor of National Life and against Defendant in Default

Clarence Van Horn; and it is further

       ORDERED, ADJUDGED AND DECREED that National Life is wholly and

completely discharged and absolved from any liability, of whatsoever nature, to Clarence Van

Horn regarding two policies of life insurance issued by National Life more particularly described

in the complaint in this action, bearing policy numbers NL***1958 and ****863 issued to and

insuring the life of Charles S. Calvert, Decedent, on account of his death;

       ORDERED, ADJUDGED AND DECREED that National Life and its employees,

agents, officers, directors, fiduciaries, shareholders, attorneys, parent and affiliated corporations,

predecessors and successors-in-interest, subsidiaries and assigns shall be released and discharged

from any and all liability, suits, debts, judgments, dues, sums, and/or cause of action, whether at

law or in equity, to Clarence Van Horn for any and all life insurance benefits arising under and

pursuant to policy numbers NL***1958 and ****863;

       ORDERED, ADJUDGED AND DECREED that Clarence Van Horn is hereby

permanently restrained and enjoined from instituting and/or prosecuting any other suit, cause of

action of civil proceeding in any state, federal or other court of competent jurisdiction against

National Life seeking life insurance benefits pursuant to policy numbers NL***1958 and

****863, or asserting damage claims arising under the Policies, on account of the death of the

Decedent; and it is further
Case 1:18-cv-15765-RMB-MJS Document 25 Filed 03/29/21 Page 3 of 3 PageID: 421




           ORDERED, ADJUDGED AND DECREED that a copy of this Order and Judgment

shall be served upon all parties within seven (7) days of receipt thereof.




                                      ________________________________________
                                      HON. RENEE MARIE BUMB, U.S.D.J.
#4312078


                                      Dated: ___________________________, 2020
